Per Curiam.
Defendant appeals from his conviction of manslaughter in the second degree. The trial court denied defendant’s pretrial motion to bar cross-examination of defendant as to prior convictions. The defendant testified and admitted prior convictions of aggravated assault and simple assault 3 years previously and of assault and battery 7 years previously. We affirm.
As stated in State v. Stewart, 297 Minn. 57, 209 N. W. 2d 913 (1973), we are not disposed to overrule State v. West, 285 Minn. 188, 173 N. W. 2d 468 (1969), as to use of prior convictions as impeachment of a defendant in a criminal proceeding.
The compelling interests of justice in the Stewart case are not present in this case so as to preclude the use of these prior convictions for purposes of impeachment.
We have considered defendant’s other claims on appeal and find no reversible error.
Affirmed.
*61Mr. Justice Yetka and Mr. Justice Scott, not having been members of this court at the time of the argument and submission, took no part in the consideration or decision of this case.